JAMES CANN, Judge.
The record in this case as submitted to us for our consideration reveals that sometime during the month of September, 1951, claimant, the owner of a 1950 four-door Packard automobile, *108parked his car in the rear of the Greenbrier county courthouse, Lewisburg, West Virginia; while so parked it was damaged by fine sprays of yellow paint carried by the wind from the paint shop of the respondent situate some fifty feet away, which paint was being sprayed presumably on equipment of respondent. Attempts to remove the paint spots from claimant’s automobile by simonizing were made to no avail, and it became necessary to repaint claimant's automobile at a cost of $127.50.
The record further reveals that George N. White, safety director for respondent, made an investigation of the claim on the 27th day. of September, 1951, and stated that in his opinion the respondent was liable for the damage done to the automobile of the claimant. No act or omission on the part of claimant from which we could conclude that he was guilty of contributory negligence was shown, but the record does show that the respondent, or its agents and employes, by or through their neglect, default, or failure to use reasonable care under the circumstances, caused the damages complained of.
The respondent has concurred in the payment of this claim and the same has been approved by the attorney general. Therefore, a majority of this court recommend and make an award in favor of claimant, Paul C. Hogsett, in the amount of one hundred twenty-seven dollars and fifty cents ($127.50).